Exhibit 10.1

September 6, 2011

Arthur S. Locke

Dear Art:

This letter sets forth our agreement (this “Agreement”) regarding your
separation from Websense, Inc. (the “Company”).

1. Separation. The Company agrees to accept your resignation from all positions
you hold or have held as an officer or employee of the Company, and as a
director of any of the Company’s subsidiaries, effective as September 7, 2011
(the “Separation Date”), which will be your last day of employment with the
Company.

2. Accrued Salary and Vacation. On or promptly after the Separation Date, the
Company shall pay you all accrued salary, and all accrued and unused vacation
(“Vacation”), earned through the Separation Date, subject to standard payroll
deductions and withholdings. You are entitled to these payments by law.

3. Severance. If you timely sign, date and return this fully signed Agreement to
the Company, and allow it to become effective, the Company will:

(a) Pay you within thirty (30) days of the Effective Date a one-time severance
payment in the amount of $270,000, which is equal to 9 months of your base pay
in effect as of the Separation Date. This payment will be subject to applicable
deductions and withholdings;

(b) Pay you within ten (10) days of the Effective Date a one-time severance
payment in the amount of $180,000, which is equal to your current annual target
bonus. This payment will be subject to applicable deductions and withholdings;
and

(c) In the event the Company enters into a definitive agreement on or prior to
March 31, 2012, pursuant to which the Company would effect a Change in Control
(as defined in the Officer Change in Control Severance Benefit Plan adopted by
the Company on July 17, 2008) and the Company actually consummates the Change in
Control contemplated thereby, pay you within ten (10) days of the consummation
of such Change in Control transaction a one-time severance payment equal to the
Fair Market Value of your 85,938 unvested restricted stock units that will
terminate on the Separation Date. For purposes of this Agreement, the “Fair
Market Value” shall be equal to the number of such unvested restricted stock
units multiplied by the closing price of the Company’s common stock, as reported
on The NASDAQ Global Select Market (or comparable securities exchange) on the
trading day immediately prior to the date of closing such Change in Control
transaction (or, if the Company’s common stock is not publicly traded at such
time, the fair market value of one share of the Company’s common stock
reasonably determined by the Company’s Board of Directors). This payment will be
subject to applicable deductions and withholdings

4. Health Insurance. To the extent provided by the federal COBRA law or, if
applicable, state insurance laws, and by the Company’s current group health
insurance policies, you will be eligible to continue your group health insurance
benefits at the end of your



--------------------------------------------------------------------------------

employment with the Company, at the Company’s expense for up to three (3) months
immediately following the Separation Date, and thereafter at your own expense.
Your coverage under Company-sponsored life, accidental death & disability, and
long term disability insurance policies will cease upon the Separation Date;
however, you may be provided with information from the insurance carrier
regarding your opportunity to convert these policies to individual plans.

5. Stock Awards. Your unvested Company restricted stock units will terminate as
of the Separation Date.

6. Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance or benefits after the Separation Date.

7. Expense Reimbursement. You agree that, no later than fifteen (15) days
following the Separation Date, you will submit your final documented expense
employee reimbursement statement reflecting all business expenses you incurred
through the Separation Date, if any, for which you seek reimbursement. The
Company will reimburse you for these expenses pursuant to its regular business
practice.

8. Return of Company Property. You hereby represent that at the end of your
employment with the Company, you will return to the Company all Company
documents (and all copies thereof) and other Company property in your possession
or control, including, but not limited to, Company files, correspondence,
memoranda, notes, notebooks, drawings, books and records, plans, forecasts,
reports, proposals, studies, agreements, financial information, personnel
information, sales and marketing information, research and development
information, systems information, specifications, computer-recorded information,
tangible property and equipment, credit cards, entry cards, identification
badges and keys; and any materials of any kind that contain or embody any
proprietary or confidential information of the Company (and all reproductions
thereof in whole or in part) (“Company Property”). You also represent that you
will perform a good faith search to ensure that you are no longer in possession
or control of any Company Property.

9. Proprietary Information Obligations. You hereby acknowledge your continuing
obligation to comply with the PIIA (attached hereto as Exhibit 1), both before
and after the Separation Date.

10. Nondisparagement. You agree not to disparage the Company and its officers
and directors in any manner likely to be harmful to them or their business,
business reputation or personal reputation. The Company agrees to cause its
executive officers and directors not to disparage you in any manner likely to be
harmful to you or your business or personal reputation. Notwithstanding the
foregoing, both you and the Company may respond accurately and fully to any
question, inquiry or request for information when required by legal process.

11. Release. In exchange for (a) the consideration provided to you by this
Agreement that you are not otherwise entitled to receive, and (b) the Company
hereby agreeing to generally and completely release you from any and all claims,
liabilities and obligations, both known and

 

2



--------------------------------------------------------------------------------

unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring prior to your signing this Agreement (“Actions”), except
for any Actions that constitute a breach of your fiduciary obligations to the
Company for which you would not be entitled to indemnification if you were to
have remained an officer of the Company, you hereby generally and completely
release the Company and its directors, officers, employees, stockholders,
members, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to your
signing this Agreement. This general release includes, but is not limited to:
(1) all claims arising out of or in any way related to your employment with the
Company or the termination of that employment; (2) all claims related to your
compensation or benefits from the Company, including, but not limited to,
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including, but not limited to, claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including, but not limited to, claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”), the Employee Retirement Income
Security Act, the California Labor Code, and the California Fair Employment and
Housing Act (as amended). Notwithstanding the foregoing, this release set forth
in this Section 11 shall in no way act as any waiver of your rights to be
indemnified by the Company as an officer of the Company or pursuant to your
Indemnification Agreement with the Company, and you are in no way waiving any
rights contemplated by this Agreement.

12. ADEA Waiver. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you may have under ADEA, and that the consideration
given for the waiver and release in the preceding Section is in addition to
anything of value to which you were already entitled. You further acknowledge
that you have been advised by this writing that: (a) your waiver and release do
not apply to any rights or claims that may arise after the execution date of
this Agreement; (b) you should consult with an attorney prior to executing this
Agreement; (c) you have twenty-one (21) days to consider this Agreement
(although you may choose to voluntarily execute this Agreement earlier); (d) you
have seven (7) days following the execution of this Agreement by the parties to
revoke the Agreement; and (e) this Agreement will not be effective until the
date upon which the revocation period has expired without revocation being
exercised (the “Effective Date”). You will not receive any of the payments or
benefits set forth in this Agreement unless and until the Agreement becomes
effective.

13. 1542 Waiver. In granting the release herein, you hereby acknowledge that you
have read and understand Section 1542 of the California Civil Code: “A general
release does not extend to claims which the creditor does not know or suspect to
exist in his favor at the time of executing the release, which if known by him
must have materially affected his settlement with the debtor.” You hereby
expressly waive and relinquish all rights and benefits under that section and
any law of any jurisdiction of similar effect with respect to your release of
claims hereby.

 

3



--------------------------------------------------------------------------------

14. Arbitration. To ensure rapid and economical resolution of any disputes which
may arise under this Agreement, you and the Company agree that any and all
disputes or controversies of any nature whatsoever (with the sole exception of
disputes relating to Paragraph 9 of this Agreement), arising from or regarding
the interpretation, performance, enforcement or breach of this Agreement shall
be resolved by confidential, final and binding arbitration (rather than trial by
jury or court or resolution in some other forum) conducted by Judicial
Arbitration and Mediation Services, Inc. (“JAMS”) in San Diego, California,
under the then-existing JAMS rules. The prevailing party in such arbitration
proceedings shall be entitled to recover from the other party reasonable
attorneys’ fees and other recoverable costs incurred in connection with such
arbitration proceeding unless prohibited by law. Nothing in this Agreement shall
prevent either party from seeking to obtain injunctive relief in court to
preserve the status quo or prevent irreparable harm pending the conclusion of
any such arbitration. Notwithstanding the foregoing, you and the Company each
have the right to resolve any issue or dispute involving confidential,
proprietary or trade secret information, or intellectual property rights, by
Court action instead of arbitration.

15. Miscellaneous. This Agreement, including Exhibit 1, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to this subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations. This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns. The failure to
enforce any breach of this Agreement shall not be deemed to be a waiver of any
other or subsequent breach. For purposes of construing this Agreement, any
ambiguities shall not be construed against either party as the drafter. If any
provision of this Agreement is determined to be invalid or unenforceable, in
whole or in part, this determination will not affect any other provision of this
Agreement and the provision in question will be modified so as to be rendered
enforceable in a manner consistent with the intent of the parties insofar as
possible. This Agreement will be deemed to have been entered into and will be
construed and enforced in accordance with the laws of the State of California as
applied to contracts made and to be performed entirely within California. This
Agreement may be executed in counterparts or with facsimile signatures, which
shall be deemed equivalent to originals.

 

4



--------------------------------------------------------------------------------

If this Agreement is acceptable to you, please sign below and return one
original to me.

Sincerely,

WEBSENSE, INC.

 

By:

 

/s/ Michael A. Newman

 

    Michael A. Newman

 

    Chief Administrative Officer

 

AGREED AND ACCEPTED:

/s/ Arthur S. Locke

Arthur S. Locke

 

5